                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

MARK CHARRON,

                 Plaintiff,                               4:18CV3090

     vs.
                                                           ORDER
CITY OF NORTH PLATTE, a Nebraska
Political Subdivision; et. al;

                 Defendants.


     After conferring with counsel,


     IT IS ORDERED:


     1)    Discovery at this time will be limited solely to the issue of qualified
           immunity, with deposition discovery limited to the individually named
           defendants and the plaintiff.


     2)    Any motion for summary judgment on the issue of qualified immunity
           shall be filed on or before August 30, 2019.


     3)    The clerk shall set a case management deadline of September 3,
           2019 to determine whether a case progression order to trial can be
           entered at that time.


     Dated this 5th day of June, 2019.
                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
